Citation Nr: 1207458	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for degenerative joint disease of multiple joints (also claimed as a neck disability).

2.  Whether new and material evidence has been received to reopen a service connection claim for a back disability.  

3.  Whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression.

5.  Entitlement to an increased rating for residuals of a right ankle sprain, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2011 for further development.  

The Veteran presented testimony at a Board hearing in June 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for depression, entitlement to service connection for PTSD, and entitlement to an increased rating for a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By way of a June 1996 decision, the RO denied the Veteran's claim for service connection for degenerative joint disease of multiple joints.  The Veteran failed to file a timely notice of disagreement.  

2.  Evidence received since the June 1996 RO decision is cumulative and redundant of the evidence of record at the time of the June 1996 decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a neck disability.

3.  By way of a March 2004 decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran failed to file a timely notice of disagreement.  

4.  Evidence received since the March 2004 RO decision is cumulative and redundant of the evidence of record at the time of the March 2004 decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

5.  By way of a March 2004 decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran failed to file a timely notice of disagreement.  

6.  Evidence received since the  March 2004 RO decision is not cumulative and redundant of the evidence of record at the time of the March 2004 decision and it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1996 RO rating decision, which denied the Veteran's claim for service connection for degenerative joint disease of multiple joints is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the June 1996 RO rating decision is not new and material; accordingly, the claim for service connection for a neck disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The March 2004 RO rating decision, which denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the March 2004 RO rating decision is not new and material; accordingly, the claim for service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The March 2004 RO rating decision, which denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the March 2004 RO rating decision is new and material; accordingly, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2008.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in February 2008.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the February 2008 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	 38 C.F.R. § 3.156(a) (2011)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Neck 
The Veteran's claim for service connection for degenerative joint disease of multiple joints (also claimed as a neck disability) was denied by way of a June 1996 rating decision.  The Veteran failed to file a notice of disagreement.  Consequently, the decision became final.  

The evidence on record at the time of the June 1996 denial included service treatment records; and post service VA treatment records.  The service treatment records contained no findings attributed to degenerative joint disease or to a neck disability.  A November 1974 treatment record reflects that the Veteran had not been hospitalized or undergone any operations in service.  He denied all other significant medical or surgical history.  Examinations dated March 1976 and October 1976 yielded normal findings regarding the Veteran's spine and other areas of the musculoskeletal system.  The Veteran completed an October 1976 Report of Medical History in conjunction with his separation from service.  He denied, by checked box, that he had recurrent back pain; broken bones; a bone, joint, or other deformity; or arthritis, rheumatism, or bursitis.  He underwent a January 1980 examination in which he stated that he was in excellent health (with the exception of pain and swelling in his ankles).  

The basis for the denial was the fact that there were no findings in the service treatment records attributed to degenerative joint disease or to a neck disability.  The RO explained that "it is necessary to provide evidence which demonstrates that the claimed condition was incurred in or aggravated by military service."    

Evidence received since the June 1996 rating decision includes a November 1997 VA examination report in which the Veteran was diagnosed with degenerative joint disease of the cervical spine, lumbar spine, bilateral hips, bilateral knees, right wrist, and bilateral shoulders.  The examination report did not contain an opinion regarding the etiology of the disability.  Additional evidence includes VA outpatient treatment records which reflect continued treatment for degenerative joint disease; as well as private treatment records from Dr. Q.T.L.  The private treatment reports are dated August 2009 through December 2009.  The Board notes that the private treatment reports reflect treatment for sinus tarsi syndrome; difficulty walking; edema lower extremity; equinus: gastrocnemius; peripheral neuropathy; tenosynovitis; pronation foot/calcaneal eversion; peripheral vascular disease; foot pain; hammertoe deformity, right; diabetes mellitus; inflammation; hypertrophic bone; and a strained ankle.  

Finally, the Veteran offered testimony in which he stated that he injured his neck when he fell off a tower in the summer of 1973.  He testified that he went to sick call but was told that he did not need anything.  He stated that they gave him a wrap for his ankle and gave him a desk job answering telephones.  He stated that he underwent a spinal tap in 1978.  He admitted that no doctor has ever told him that his degenerative joint disease is due to injuries sustained in service.  

The Board finds that the evidence is new in that it had not previously been submitted.  However, the evidence is not material in that it does not address the basis for the prior denial.  Once again, the basis for the prior denial was the fact that there were no service treatment records reflecting a neck injury or degenerative joint disease in service.  The Board finds that there still are no treatment records attributed to a neck injury or to degenerative joint disease.    

Finally, the Veteran has posited a new theory of entitlement in which his degenerative joint disease symptoms are secondary to his service connected right ankle sprain.  The Board notes that this alone does not qualify as new and material evidence.  In Roebuck v. Nicholson, 20 Vet. App. 307  (2006), the Court held that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Moreover, the Board notes that the Veteran did not submit any evidence to support his new theory of entitlement.  He alleged that the private treatment records constitute new and material evidence.  However, these records simply show treatment for his disabilities.  They fail to address the issue of whether these disabilities began during service or are causally related to service, to include whether the disabilities are secondary to his service connected right ankle sprain.  

In the absence of service treatment records attributed to a neck injury or to degenerative joint disease; and in the absence of competent evidence that the Veteran's disabilities are secondarily related to his service connected right ankle sprain, the Board finds that the Veteran has not submitted new and material evidence to reopen the claim.  

Back
The Veteran's claim for service connection for a back disability was denied on numerous occasions (including a November 1979 Board decision).  The most recent final denial is a March 2004 rating decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the March 2004 rating decision became final.  

The evidence on record at the time of the March 2004 denial included service treatment records; and post service VA treatment records.  The service treatment records contained no findings attributed to a back disability.  Examinations dated March 1976 and October 1976 yielded normal findings regarding the Veteran's spine and other areas of the musculoskeletal system.  The Veteran completed an October 1976 Report of Medical History in conjunction with his separation from service.  He denied, by checked box, that he had recurrent back pain; broken bones; a bone, joint, or other deformity; or arthritis, rheumatism, or bursitis.  He underwent a January 1980 examination in which he stated that he was in excellent health (with the exception of pain and swelling in his ankles).  

The basis for the denial was the fact that there were no findings in the service treatment records attributed to a back disability.  

Evidence received since the March 2004 rating decision includes VA outpatient treatment records which reflect continued treatment; as well as private treatment records from Dr. Q.T.L.  The private treatment reports are dated August 2009 through December 2009.  The Board notes that the private treatment reports reflect treatment for sinus tarsi syndrome; difficulty walking; edema lower extremity; equinus: gastrocnemius; peripheral neuropathy; tenosynovitis; pronation foot/calcaneal eversion; peripheral vascular disease; foot pain; hammertoe deformity, right; diabetes mellitus; inflammation; hypertrophic bone; and a strained ankle.  

The Veteran testified that he injured his back in the summer of 1973, when he allegedly fell from a tower.  He testified that he began having problems with his back in 1980.  He testified that his VA doctors have not attributed his back disability to an injury in service.  He stated that he was told that his back disability is age related.  

The Board finds that the evidence is new in that it had not previously been submitted.  However, the evidence is not material in that it does not address the basis for the prior denial.  Once again, the basis for the prior denial was the fact that there were no service treatment records reflecting a back injury in service.  The Board finds that there still are no in service treatment records attributed to a back injury.  To the contrary, the Veteran's separation examination yielded normal findings; he denied having any back problems in an October 1976 Report of Medical history; and he stated that he was in excellent physical health at a January 1980 VA examination.  

The Veteran has posited a new theory of entitlement in that his back disability is secondary to his service connected right ankle sprain.  The Board once again notes that this alone does not qualify as new and material evidence.  Moreover, the Board notes that the Veteran did not submit any evidence to support his new theory of entitlement.  To the contrary, he testified that VA doctors have told him that his back disability is age related.  The remainder of the new evidence fails to address the issue of whether the Veteran's back disability began during service, is causally related to service, or is secondary to his service connected right ankle sprain.    

In the absence of service treatment records attributed to a back injury; and in the absence of competent evidence that the Veteran's disability is secondarily related to his service connected right ankle sprain, the Board finds that the Veteran has not submitted new and material evidence to reopen the claim.  


PTSD
The Veteran's claim for service connection for PTSD was denied on numerous occasions.  The most recent final denial is a March 2004 rating decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the March 2004 rating decision became final.  The evidence on record at the time of the March 2004 denial included service treatment records and post service VA treatment records.

The basis for the denial was the fact that although the Veteran had been diagnosed with PTSD, the Veteran's alleged stressors had not been verified.  

Evidence received since the March 2004 rating decision includes the Veteran's Board hearing testimony in which he testified that was stationed in Thailand during the Vietnam War.  He further testified that he was with a Special Security Unit (19-SPM), and that on at least one occasion, he and his crew were fired upon while flying too low over the jungle.  He also testified that he often feared for his life with flares going off in the towers.  Additional evidence includes service personnel records that confirm that for most of the Veteran's time in service, he was with the 19th Security Police Squadron.  However, the records reflect that when the Veteran was stationed in Thailand (from August 1973 to June 1974) he was with the 56th Security Police Squadron; and that his duties were to provide protection for Category 1 and 11 resources, and to enforce entry control procedures over personnel entering and exiting restricted areas.  

The Board finds that this testimony, in conjunction with the service personnel records constitutes new and material evidence.  As noted above, the RO previously denied the claim, in part, because it found that the Veteran's alleged stressors were not verifiable.  However, the personnel records provide a 10 month period of time that the Veteran spent in Thailand.  Moreover, the records identify the Veteran's unit (56th Security Police Squadron).

This new evidence should be sufficient to allow for stressor verification; and if a stressor is able to be verified, it would certainly raise a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received; and the claim for service connection for PTSD must be reopened.


ORDER

New and material evidence has not been received to reopen claims for service connection for a back disability and for degenerative joint disease of multiple joints (also claimed as a neck disability).  The claims are not reopened.

New and material evidence has been received to reopen a claim for service connection for PTSD.  The claim is reopened.


REMAND

PTSD and depression
The Veteran's alleged stressor involves being fired upon while he and his crew were flying over the jungle.  Personnel records show that the Veteran was assigned to the 56th Security Police Squadron from August 1973 to June 1974.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United States Court of Appeals for Veterans Claims (Court) addressed a claim for service connection for PTSD and noted that "[a]lthough the unit records do not specifically state that the Veteran was present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to attacks."  Upon further review of the above, the Board finds that the stressor described by the Veteran are arguably of sufficient detail in terms of dates and locations to allow for an attempt at verification.

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The Board reopened the Veteran's claim because it found that the Veteran has submitted information with enough specificity to allow for stressor verification.  The Board finds that the RO should send the Veteran's personnel records to the U.S. Army and Joint Services Records Research Center (JSRCC) and any other appropriate locations, in order to verify whether or not the Veteran's unit was fired upon.   

The Board finds that regardless of whether a stressor is verified, the Veteran should be scheduled for a VA examination to determine whether or not the Veteran's PTSD is related to the Veteran's fear of an in-service hostile military or terrorist activity.  The examiner should also render an opinion regarding whether the Veteran's depression (or any other psychiatric disability) began during or is causally related to service.      

Right Ankle
At his June 2011 Board hearing, the Veteran pointed out that his most recent VA examination took place three years ago (January 2009).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran testified that his right ankle disability has become more severe since his most recent VA examination.  Consequently, the Board finds that the January 2009 VA examination is no longer adequate for rating purposes; and that a new examination is warranted for the purpose of determining the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's service personnel records to JSRCC and any other appropriate destination for the purpose of searching the unit records of the 56th Security Police Squadron to ascertain whether the Veteran's unit was subjected to mortar/gun fire between August 1973 and June 1974.  

2.  Regardless of whether a claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

     a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either 

     (1)  a verified stressor, or 

     (2)  a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.    

     b)  As to any depression and any other diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

3.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right ankle disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


